ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.
This case is before the court on remand from the Supreme Court of Florida, which quashed this court’s opinion in Fletcher v. State, 800 So.2d 626 (Fla. 4th DCA 2001), and remanded for reconsideration in light of the recent decision in State v. Lemon, 825 So.2d 927 (Fla.2002). State v. Fletcher, 863 So.2d 137, 2003 WL 22019508 (Fla. Aug. 28, 2003).
Applying Lemon, we affirm the trial court’s order summarily denying appellant’s rule 3.800(a) motion to correct illegal sentence, as the record shows that the statutory factors relied on by the trial court for appellant’s guidelines aggravated departure could have been imposed under the 1994 guidelines. As such, appellant was not adversely affected by application of the 1995 guidelines so as to be entitled to resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm the summary denial of appellant’s other sentencing challenge without further discussion.
AFFIRMED.
FARMER, C.J., GUNTHER and STONE, JJ., concur.